    Case 20-12225-elf        Doc 83      Filed 07/02/21 Entered 07/02/21 10:45:11          Desc Main
                                         Document      Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Arelis A. Pizarro-Williams
       Antonie S. Williams
                               Debtor(s)                                        CHAPTER 13

Quicken Loans, LLC, its successors and/or assigns
                               Movant
               vs.
                                                                              NO. 20-12225 ELF
Arelis A. Pizarro-Williams
Antonie S. Williams
                               Debtor(s)

William C. Miller Esquire
                               Trustee


                                      PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Limited Response to Motion to Sell Property of Quicken Loans, LLC, which was
filed with the Court on or about June 29, 2021 (Doc. No. 80).
                                                    Respectfully submitted,


                                                    /s/ Rebecca A. Solarz, Esq.
                                                    ____________________________________
                                                    Rebecca A. Solarz, Esquire
                                                    KML Law Group, P.C.
                                                    BNY Mellon Independence Center
                                                    701 Market Street, Suite 5000
                                                    Philadelphia, PA 19106
                                                    Phone: (215)-627-1322

Dated: July 2, 2021
